°FFI P.O.
                             o^Lo^°TICE   FR0M C0URT 0F CRIMINAL APPEALS OF TEXAS
                                  BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                      OFFICIAL BUSINESS
                      STATE OF TEXAS
                      PENALTY FOR                                                          »   PITNEY BOWES


   3/18/2015 PRIVATE USE                        ^                         02 1R
                                                                          0006557458
                                                                                               $ 00.26s
                                                                                               MAR 19 2015
   GARCIA, RUBEN             Tr. Ct. No. C-3^-01.., ,.1W180M       WR 82-sft ni
                                                          64lEDFROMZiTvW.D8V^01
   This is to advise that the Court has den.ed without written order the aS S                                 r
   writ of habeas corpus on the findings of the trial court without ahearing"
                                                                                       Abel Acosta, Clerk
                                     RUBEN GARCIA
                                     TERRELL UNIT - TDC # 1902617
                                     1300 FM 655
                                     ROSHARON, TX 77583




"r-43B   ~ ,'i-oS 3
                                     li'irli,l-l'l'l!"l'i"i!l'llli"'|i|I|i'i|.iii|i.illill||llli|